SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 18, 2017 MMEX RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-152608 26-1749145 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 3616 Far West Blvd., #117-321 Austin, Texas 78731 (Address of principal executive offices) Registrant’s telephone number, including area code: (855) 880-0400 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 of the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) Exchange Act Item 3.02 Unregistered Sales of Equity Securities On September 18, 2017, we completed the funding of a 12% convertible note in the principal amount of $123,500 issued to Power Up Lending Group Ltd. We can redeem the note at any time prior to 30 days from the issuance date at a redemption price of 120% plus accrued interest. The redemption price thereafter increases by an additional 5% each 30 days thereafter until the 180th day after issuance (at which date the note cannot thereafter be prepaid). The holder of the note, at its option, may convert the unpaid principal balance of, and accrued interest on, the note into shares of our common stock at a price equal to 61% of the average of the two lowest trading prices for our common stock during the 20 trading day period ending on the latest complete trading day prior to the conversion date. The note also contains penalty provisions in the event of our default in repayment of the note (if not converted by the holder into shares of common stock) on the maturity date of June 20, 2018. We received $112,500 of note proceeds after payment of $11,000 of the fees and expenses of the lender and its counsel. Any issuance of the shares upon conversion of the note will be exempt from registration pursuant to the exemption provided by Section 4(2) of the Securities Act of 1933. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MMEX Resources Corporation Date: September 18, 2017 By: /s/ Jack W. Hanks Jack W. Hanks President and Chief Executive Officer 3
